     Case: 1:19-cv-04990 Document #: 14 Filed: 08/14/19 Page 1 of 5 PageID #:363
                                                                                   1


1                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                    EASTERN DIVISION

3       ELEVELE LLC and ANDREW HUNT,               )   Docket No. 19 C 4990
                                                   )
4                          Plaintiffs,             )   Chicago, Illinois
                                                   )   August 13, 2019
5                    v.                            )   9:23 a.m.
                                                   )
6       HARVEST ENTERPRISES, INC.,                 )
                                                   )
7                          Defendant.              )

8
                     TRANSCRIPT OF PROCEEDINGS - Motion Hearing
9                       BEFORE THE HONORABLE THOMAS M. DURKIN

10
        APPEARANCES:
11

12      For the Plaintiffs:        MR. KENNETH J. VANKO
                                   Clingen Callow & McLean LLC
13                                 2300 Cabot Drive
                                   Suite 500
14                                 Lisle, IL 60532

15
        For the Defendant:         MS. OLIVIA M. URSO
16                                 Tetzlaff Law Offices LLC
                                   227 W. Monroe Street
17                                 Suite 3650
                                   Chicago, IL 60606
18

19      Court Reporter:            LAURA R. RENKE, CSR, RDR, CRR
                                   Official Court Reporter
20                                 219 S. Dearborn Street, Room 1432
                                   Chicago, IL 60604
21                                 312.435.6053
                                   laura_renke@ilnd.uscourts.gov
22

23

24

25
     Case: 1:19-cv-04990 Document #: 14 Filed: 08/14/19 Page 2 of 5 PageID #:364
                                                                                     2


1            (In open court.)

2                  THE CLERK:      19 C 4990, Elevele v. Harvest Enterprises.

3                  THE COURT:      Good morning.

4                  MR. VANKO:      Good morning, your Honor.         Ken Vanko,

5       V-A-N-K-O, on behalf of both plaintiffs.

6                  MS. URSO:      Olivia Urso on behalf of Harvest

7       Enterprises.

8                  THE COURT:      All right.     Last time we were here, we

9       talked about the fact there were mirror-image cases both here

10      and Arizona.      You were going to talk to your clients and see

11      which forum, if possible, you could agree to so we're not

12      fighting about where you're going to fight.

13                 MR. VANKO:      Unfortunately, we weren't able to agree.

14                 THE COURT:      All right.

15                 MR. VANKO:      I can report on the status of the Arizona

16      matter so your Honor is familiar.

17                 Defendant Harvest filed a motion to stay here.                  We had

18      previously filed a motion to stay in Arizona.               My reply brief

19      is due tomorrow in that matter.           And I believe it will be heard

20      fairly promptly.       That's all that's really occurred in Arizona

21      on that particular motion.          There was a temporary restraining

22      order sought as well by Harvest.           That has not been addressed

23      yet because of the pending motion to stay.

24                 Now, that's -- that all said, we have had substantive

25      settlement discussions.         And I think they're progressing.            I
     Case: 1:19-cv-04990 Document #: 14 Filed: 08/14/19 Page 3 of 5 PageID #:365
                                                                                   3


1       think there's a decent chance a week from today the case is

2       resolved.     I can't, of course, tell what's going to happen.

3       But I think it's -- it's been progressing.

4                  So we had agreed that if your Honor would allow, we

5       would respond to Harvest's motion to stay here by Monday, and

6       then we could proceed accordingly with that.

7                  THE COURT:      Do you agree?

8                  MS. URSO:      I -- it was represented to me that the case

9       was likely going to settle, so I was going to ask to just kick

10      this out another week and see where we were a week from today

11      rather than setting a briefing schedule.              But --

12                 MR. VANKO:      I'm fine --

13                 THE COURT:      I think that --

14                 MR. VANKO:      I'm fine with that as well.

15                 THE COURT:      Yeah, I think that makes more sense.

16                 MR. VANKO:      Okay.

17                 THE COURT:      Every money spent -- every penny spent on

18      preparing a brief is money unavailable for a settlement.

19                 MR. VANKO:      Sure.

20                 THE COURT:      And there's no point if you're that close

21      doing any more briefing until you come back and report.

22                 MR. VANKO:      That's fine.

23                 THE COURT:      Is a week from today enough time, or do

24      you want to do it later next week?

25                 MR. VANKO:      I'm fine with a week from today.
     Case: 1:19-cv-04990 Document #: 14 Filed: 08/14/19 Page 4 of 5 PageID #:366
                                                                                   4


1                  MS. URSO:      Yeah.

2                  MR. VANKO:      I think -- well, I think we should know by

3       the end of the week, frankly.

4                  THE COURT:      Okay.    Well, we'll set it for a week from

5       today then at 9:00.

6                  Sandy, is that a good time?

7                  THE CLERK:      That's the 20th.       That's fine.

8                  THE COURT:      All right.     We'll see you then.        If

9       there's a dismissal of this case or -- contact my courtroom

10      deputy.    We'll voluntarily dismiss it without an appearance.

11                 If -- I hope if it's not settled, you can agree

12      without fighting on where the forum of the dispute should be.

13                 MR. VANKO:      I understand.

14                 THE COURT:      We're all federal judges.         We all follow

15      the same law.      And it's just briefing on who you're going to

16      fight in front of.        It seems to me to be a waste of time.

17                 MR. VANKO:      Yeah.

18                 THE COURT:      But if you've got to do it, you've got to

19      do it.

20                 MR. VANKO:      I understand.

21                 THE COURT:      Okay.    See you in a week.

22                 MR. VANKO:      Okay.    Thank you, your Honor.

23                 THE COURT:      Thank you.

24                 MS. URSO:      Thank you, your Honor.

25           (Concluded at 9:26 a.m.)
     Case: 1:19-cv-04990 Document #: 14 Filed: 08/14/19 Page 5 of 5 PageID #:367




1                                  C E R T I F I C A T E

2            I certify that the foregoing is a correct transcript of the

3       record of proceedings in the above-entitled matter.

4

5       /s/ LAURA R. RENKE___________________                   August 14, 2019
        LAURA R. RENKE, CSR, RDR, CRR
6       Official Court Reporter

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
